Citation Nr: 1445532	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-13 598 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for residuals of a left pneumothorax with exploratory thoracotomy and pleurodesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The RO in Jackson, Mississippi has current jurisdiction.  

The Veteran testified at a hearing before the Board by videoconference sitting at the RO in Jackson, Mississippi in April 2013.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System contains additional VA outpatient treatment records that were not considered by the Agency of Original Jurisdiction (AOJ) in the most recent November 2012 supplemental statement of the case.  In October 2014, the Veteran's representative waived consideration of this evidence by the AOJ. 


FINDINGS OF FACT

1.  The Veteran's pulmonary disorder includes restrictive components caused by residuals of a pneumothorax and corrective surgery and obstructive components manifested as bronchiectasis and chronic obstructive pulmonary disease caused by an extended lung infection during service.  

2.  The Veteran's pulmonary disorder is manifested by pulmonary function test measurements of diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO-SB) of between 40 and 55 percent for the entire period of time covered by the appeal. 



CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not higher, for a pulmonary disorder including residuals of a pneumothorax and corrective surgery, bronchiectasis, and chronic obstructive pulmonary disease are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.97, Diagnostic Codes 6600, 6601, 6604, 6845 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2009, the RO provided notice in response to the Veteran's claim for a compensable rating for residuals of a left pneumothorax with exploratory thoracotomy and pleurodesis (hereafter, pulmonary disability).  The notice provided a general description of the method for assigning a higher rating and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Although adjudicative decisions may not substitute for adequate notice, the RO provided the detailed rating criteria including an explanation of the application of pulmonary test results in a June 2009 rating decision and a December 2009 statement of the case with opportunities to respond prior to readjudication in a November 2012 supplemental statement of the case.  Moreover, the Veteran demonstrated actual knowledge of the criteria in submitting records of private medical care and testing that addressed the criteria.  
  
The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment, post-service VA treatment, and records of private medical care have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations in February 2009, April 2010, and August 2012 with an addendum report in October 2012.  The Board also obtained an additional medical opinion in February 2014.  The results have been included in the claims file.  The Veteran was provided a copy of the opinion with an opportunity to respond.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in April 2013.  A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the June 2014 hearing, the VLJ explained the issue on appeal and the reason for previous denials.  The VLJ suggested the type of additional evidence and medical opinion needed to resolve conflicting opinions and to support the Veteran's claim for a compensable rating.  As such, no prejudice results to the Veteran as a result of the conduct of the June 2014 Board hearing.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

Analysis

The Veteran served as a U.S. Army artilleryman with combat service in the Republic of Vietnam from March 1967 to November 1967.  He was awarded the Purple Heart Medal.   He contended in a December 2008 claim, a March 2010 substantive appeal, and during the April 2013 Board hearing that his pulmonary disability is more severe that is contemplated by the current noncompensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Under the General Rating Formula for Restrictive Lung Disease including pneumothorax and chronic pleural fibrosis, a 10 percent rating is warranted when a pulmonary function test shows a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or the ratio of FEV-1 to FVC of 71 to 80 percent, or DLCO of 66 to 80 percent predicted.   A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, or the ratio of FEV-1 to FVC of 56 to 70 percent, or DLCO of 56-65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, or DLCO of 40 to 55 percent predicted, or a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A higher rating is warranted for more limiting capacities, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6845.  

Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Id., Note (2).  

The rating criteria for chronic obstructive pulmonary disease (COPD), emphysema, and chronic bronchitis, though addressing separate disease processes, are the same as for restrictive lung disease above.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6603, 6604.  

Bronchiectasis warrants a 10 percent rating for intermittent productive cough with acute infection requiring a course of antibiotics at least twice per year.  A 30 percent evaluation is assigned for incapacitating episodes of two to four weeks total duration per year, or; a daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice per year. A 60 percent evaluation is assigned for incapacitating episodes of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is assigned for incapacitating episodes lasting at least 6 weeks total duration per year.  38 C.F.R. § 4.97, Diagnostic Code 6601.  An incapacitating episode is one that requires bed rest and treatment by a physician.  Id., Note 1. This Code also instructs that bronchiectasis may alternately be rated according to pulmonary impairment or for chronic bronchitis under DC 6600.

Under all criteria, post-bronchodilator results are used for rating purposes unless they are poorer than pre-bronchodilator results.  38 C.F.R. § 4.96 (d) (5). 

Service treatment records showed that prior to deployment to Southeast Asia in December 1966, the Veteran experienced a spontaneous left pneumothorax.  He reported that he had previously experienced three pneumothoraxes approximately four to five years prior to service.  The Veteran was first treated with a closed tube thoracotomy and in early January 1967 he underwent an exploratory thoracotomy with resection of apical blebes and pleural scarification.  After thirty days of convalescent leave, he was assigned limited duties for another 30 days starting in February 1967 and deployed to Vietnam by ship in early March 1967.  

After eight months of combat service in November 1967, the Veteran was admitted to a military hospital in Okinawa for symptoms of dyspnea, hemoptysis, and weight loss.  A workup for tuberculosis and fungal infection was negative.  However, the attending physician noted the Veteran's history of recurrent pneumothorax and in February 1968, disqualified the Veteran from returning to areas without definitive medical care.  The Veteran returned to the United States and received an honorable discharge in March 1968. 

In July 1968, a VA physician noted the Veteran's reports of regaining weight and engaging in a full level of activity except for shortness of breath after running or when excited.  He denied any chronic cough since experiencing a chest cold the previous February.  There were no recurrent pneumothoraxes or hemoptysis but some transient vague soreness of the left anterior chest.  Multiple chest X-rays were normal.  

In August 1968, the RO granted service-connection and a noncompensable rating for postoperative exploratory thoracotomy with resection of apical blebs and pleural scarification under a diagnostic code for serofibrinous pleurisy.  38 C.F.R. § 4.97, Diagnostic Code 6810 (1968).  
      
Starting in 1984, records from private physicians showed treatment for recurrent pulmonary infections most often diagnosed as pneumonia.  X-rays and a bronchogram showed cylindrical and small saccular bronchiectasis in the right middle lobe.  The recurrent infections continued through to the present.  There are also diagnoses of asthma, coronary artery, and gastrointestinal reflux disease.  The Veteran's attending physician prescribed a regimen of prophylactic antibiotic medications.  

The Veteran's pulmonary function has been measured on several occasions by VA and private care providers; specifically in November 1974, August 2000, March 2001, September 2002, December 2006, March 2009, April 2010, and April 2014.  The testing has been evaluated by many clinicians as a manifestation of an obstructive vice restrictive disease process.  The Veteran petitioned unsuccessfully on several occasions for an increased rating for the service-connected residuals of the pneumothorax and surgery and for separate service connection for recurrent infections and bronchiectasis.  However, increased ratings were denied because the service-connected residuals of the pneumothorax and corrective surgery were found to cause restrictive and not the cause of the post-service obstructive disease.  

The RO received the Veteran's pending claim for an increased rating in December 2008.  The current issue before the Board is limited to a disability rating for the service connected residuals of pneumothorax and thoracotomy.  However, there are multiple conflicting opinions whether the Veteran's current pulmonary deficits are a consequence of the service-connected pneumothorax and thoracotomy or additionally a separate or overlapping disease process.   
      
Three private physicians provided opinions as follows.  In November 2001, Dr. R.L.A. concluded that the Veteran's lung condition "...is related to his previous lung surgery."  In December 2006, Dr. R.F.S. noted that the Veteran's bronchiectasis "...dates all the way back to developing the problem from his initial infection years ago when he was in Vietnam and has just gotten worse over the years." In April 2013, a private pulmonologist, Dr. M.S.I. noted that the Veteran had moderately severe chronic obstructive pulmonary disease (COPD) secondary to occult asthma, bilateral bronchiectasis, and chronic recurrent infections,... "all of which began when he had a spontaneous pneumothorax in the Army in Vietnam with what was felt to have been tuberculosis."  The physician explained that the pneumothorax and hemoptysis in the Army "... almost certainly has caused his lifelong breathing problems with recurrent infections due to bronchiectasis...with pooling secretions...resulting in asthma and through remodeling of the lung, COPD."   These physicians did not note a review of the records in the claims file and likely obtained the history and description of the treatment in service from the Veteran.  Only the most recent opinion contains a medical rationale.  
      
The record contains conflicting opinions from VA physicians.   In May 1993, a VA physician, Dr. T.F., noted, "I see no correlation between present lung problems and history of spontaneous pneumothorax."  In July 2001, a VA pulmonologist, Dr. S.D. reviewed the results of pulmonary function tests and noted that they showed moderate obstruction but not restrictive disease.  She concluded that there was no evidence connecting the current obstructive process to the Veteran's previous post-operative residuals of a thoracotomy or to exposure to herbicides.  In September 2002, another VA physician, Dr. C.A. noted that there was no recurrence of pneumothorax since service and that the current obstructive disease was not due to pneumothorax as the latter is a restrictive disease.  In May 2009, attending VA clinicians noted that moderate COPD was secondary to occult asthma secondary to server reflux but also with bilateral bronchiectasis probably a remnant of what occurred in Vietnam.  In April 2010, a VA physician, Dr. R.W. noted a review of the claims file and concluded that the current chronic bronchitis, bronchiectasis, and COPD were at least as likely as not caused by or a result of the pulmonary illnesses the Veteran had on active duty.  He noted that the pulmonary function tests showed a current obstructive process but did not further explain his conclusion.  In August 2012 (signed in November 2012), Dr. C.G.A. reviewed the claims file, provided a more detailed summary of the history of treatment in and after service, and again concluded that the post-service pulmonary function tests represent obstructive disease diagnosed as COPD, bronchitis, and bronchiectasis and that the expected findings from residuals of a thoracotomy with resection of blebs and pleural scarification would show a restrictive pattern.  

During the April 2013 Board hearing, the Veteran recounted the history of his disease and treatment during service and history of post-service lung infections and treatment.  He reported that his private physicians told him that his lung condition was aggravated by exposure to herbicide agents in Vietnam.  He reported that he was very short of breath on exertion and was taking prophylactic antibiotic medications to avoid further infections but had not been hospitalized for pulmonary symptoms or experienced another pneumothorax in the past five years.  However, he did report, and the records show, surgery and treatment for coronary artery disease. 

In March 2014, the Veteran was hospitalized for an episode of prolonged pneumonia.  A computed tomography scan obtained after treatment showed mild bibasilar bronchiectasis with patchy areas of pulmonary scarring but no evidence of active pneumonia.  In April 2014, a private pulmonologist, Dr. R.H., acknowledged the Veteran's medical history in service and noted that the current bronchiectasis was related to exposure to Agent Orange without further explanation or medical references.  The physician included the results of two spirograms in his reports and noted that the testing showed a restrictive defect.  This evidence was added to the file after the November 2012 supplemental statement of the case, but in correspondence in October 2014, the Veteran's representative waived consideration of the new evidence by the AOJ.  

Because none of the physicians addressed the validity of the contrary opinions or the possibility of the service-connected residuals aggravating the later episodes of infection and thus contributing to declining pulmonary function the Board requested another medical opinion, in part, to determine whether the Veteran's post-service recurrent infections, bronchiectasis, and deficient pulmonary function are manifestations or residuals of the pneumothorax and subsequent thoracotomies of the left lung or separate or overlapping disorders also caused by events in service. 

In February 2014, a VA pulmonologist, Dr. H.F.S., noted a review of the claims file including all service medical records and the notations by the private physicians except for Dr. R.H. records that were not yet in the file.  He noted that a diagnosis of bronchiectasis in the 1980s would not have been possible because computed tomography was not yet available.  He noted, "The usual cause for bronchiectasis   is an airway injury secondary to infection and their sequellae.  He subsequently has had recurrent respiratory infection and pneumonia, and has evolved into a typical bronchiectatic patient with recurrent respiratory infection.  It is worth noting that he is a nonsmoker, and thus tobacco use did not contribute to any of this."  The pulmonologist concurred with previous opinions that the current respiratory problems are not residuals of lung surgery but are more likely than not the result of an apparently significant lung infection, requiring months of hospitalization that the patient experienced in service.  The Veteran was provided a copy of this opinion with an opportunity to respond.  

The Board finds that the weight of competent medical evidence is that the Veteran's pulmonary disability was initially diagnosed only as residuals of surgery to correct a pneumothorax causing restrictive disease.  However, considering all the competent opinions of record and applying the principles set forth in 38 C.F.R. § 4.13 and 4.14, and Boggs, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's current obstructive disease, variously diagnosed as COPD or bronchiectasis, also arose from the prolonged infection experienced in service with overlapping restrictive and obstructive pulmonary function deficits.  Therefore, the Board will assign a rating based on the subjective symptoms and pulmonary function evidence relevant to the period of time covered by this appeal.  

As a point of reference, a pulmonary function test (PFT) obtained by a private provider in December 2006 showed FEV-1 of 46 percent predicted and FEV-1/FVC of 67.1 percent.  A computed tomography scan of the chest obtained in January 2007 showed some calcified granulomas in the lungs and mild bronchiectasis in the lower lobe region with some parenchymal scarring in several areas but no acute pneumonia.  

In February 2009, a VA physician noted the Veteran's report of four to five episodes of pneumonia each year up to about one year earlier when his private physician prescribed a regimen of prophylactic antibiotics during the winter months that worked well.  He continued to receive checkups every six months for chronic bronchitis and only had one episode of pneumonia in the past year.  He reported chronic shortness of breath when walking up one flight of steps or walking for one mile.  He reported a daily cough with dark fluid in the morning but with no fever or sweats and stable weight.  There was no recurrent pneumothorax.  The physician noted that a recent PFT was of low quality but showed FEV-1 of 33.4 percent predicted.  There was no mention of the use of a bronchodilator.  

Another PFT was obtained in March 2009 by VA that showed post-bronchodilator FEV-1of 57.4 percent predicted, FEV-1/FVC of 53 percent, and DLCO of 41.6 percent predicted.  The evaluator noted that the testing was of acceptable quality but that diffusing capacity was likely underestimated.

In April 2010, another VA physician, Dr. R.W., noted a review of the claims file and a continuation of the regimen of cyclic antibiotics with reported two episodes of pneumonia in the past year that were incapacitating for one week.  The Veteran continued to have a productive cough in the morning and used several types of inhalers.  He was able to walk about 600 feet before being short of breath.  The Veteran reported that he worked as a carpenter at a university and retired based on years of service in 2002.  Pulmonary function tests showed post-bronchodilator FEV-1 of 73.1 percent predicted and FEV-1/FVC of 72 percent.  DLCO was 53.7 percent predicted.  The evaluator noted that the testing was of acceptable quality with good diffusing capacity.  

In August 2012, a VA physician, Dr. C.G.A., noted a review of the claims file and provided an opinion on the nature and origin of the Veteran's disease as noted above.  The physician also found that the post-bronchodilator FEV-1 of 57.4 in March 2009 and FEV-1 of 73.1 in April 2010 were best representative of the Veteran's pulmonary function.  

As noted above, the Veteran experienced a prolonged episode of pneumonia in early 2014 with an unspecified period of hospitalization or incapacitation.  Following discharge from inpatient care, his pulmonologist obtained a PFT in April 2014 and noted FEV-1 of 60 percent predicted and FEV-1/FVC of 74.6 percent.  There was no notation regarding the use of a bronchodilator.  

On review of all the PFT test results, the Board finds that the testing obtain by VA in March 2009 and April 2010 warrants greater probative weight than the private test results in February 2009 and April 2014 because the VA testing employed a bronchodilator and included all the test data necessary to apply to the rating criteria.  Although the 2009 and 2010 tests are more than four years old, they show more severe dysfunction that the 2014 tests.  Moreover, over the entire history since service, the Veteran's pulmonary function has been variable as would be expected of a patient with recurring infections and recent prophylactic antibiotic regimen.  The Veteran's subjective dysfunction as demonstrated by the degree of shortness of breath, walking distance, recurrent infections, and impairment of daily activities has been relatively constant over the period covered by this appeal.  The Veteran acknowledges that the prophylactic course of antibiotics has made an improvement in his disability overall.  Therefore, the Board finds that there is no prejudice to the Veteran in applying the 2009 and 2010 PFT test results because they are most comprehensive, best quality, and most favorable to the Veteran.

Resolving all doubt in favor of the Veteran, the Board finds that a rating of 60 percent, but not higher, is warranted for the pulmonary disability with both restrictive and obstructive components, best diagnosed as bronchiectasis, COPD, scarring, and fibrosis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A 60 percent rating is warranted under Diagnostic Codes 6600 or 6604 because DLCO measurements in 2009 and 2010 were both between 40 and 55 percent predicted with the most representative DLCO of 53.7 percent predicted.  The Board acknowledges that the VA physician in August 2012 determined that the FEV-1 values of 57.4 and 73.1 percent predicted were most representative of the Veteran's function.  However, the rating criteria are expressed in disjunctive terms providing that the criteria will be met if any of the test thresholds are satisfied.  See, e.g., Johnson v. Brown, 7 Vet. App. 95, 98 (1994).  Moreover, the physician did not explain why the more restrictive DLCO measurements were not representative.  A higher rating schedular rating under these Diagnostic Codes is not warranted because each test factor is not less than 40 percent with episodes of pulmonary failure or the need for continuous oxygen therapy.  

The Board also considered whether a rating of 60 percent or higher is warranted under Diagnostic Code 6601 for bronchiectasis and finds that it is not appropriate in this case.  A rating under Diagnostic Code 6601 is less favorable to the Veteran because his episodes of pneumonia were reported to be of one week duration.  Although he experienced a productive cough, he required seasonal or non-continuous regimen of antibiotics and did not experience anorexia or weight loss.  Separate ratings for the disability for the various diagnoses is not warranted as the Veteran's overall pulmonary function is degraded as a combined result of any restrictive residuals of the in-service pneumothorax as well as the obstructive effects of the in-service prolonged and later recurrent infections causing scarring and fibrosis.  The level of disability is comprehensively measured using the PFT results. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, multiple rating criteria contemplate the Veteran's degraded pulmonary function as well as the cough, incapacitation from recurrent infections, and requirements for antibiotic medications with higher ratings available for more frequent or more severe symptoms.  The Veteran's shortness of breath and limitation in walking are contemplated quantitatively in the PFTs.   
The Court has held that TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the record clearly shows that the Veteran is retired and has not claimed he is unable to obtain substantially gainful employment as a result of his service-connected disabilities. Accordingly, there is no need for further analysis with respect to this matter. 


ORDER

A 60 rating for a pulmonary disorder including residuals of a left pneumothorax with exploratory thoracotomy and pleurodesis, bronchiectasis, and COPD is granted



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


